DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 & 10 define a “fourth line intersecting a plane”.  It is unclear to the Examiner where this line is and what its purpose is.  Examiner found no further clarity of this “fourth line” in the specification.  For purposes of examination, the Examiner will assume the “fourth line” is any further line draw through the center of a three-dimensional Cartesian coordinate system. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3—8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1).  
Regarding claim 1
Hartlep discloses 
A magnetic resonance imaging system, the magnetic resonance imaging system ([0007]) comprising:
a memory storing machine executable instructions and pulse
sequence commands ([0045] & claim 16), 
wherein the pulse sequence commands  are configured for controlling the magnetic resonance imaging system to acquire magnetic resonance data from an imaging zone ([0006]—[0008],
a processor (claim 16), 
wherein an execution of the machine executable instructions causes the processor to control the magnetic resonance imaging system to determine an 

approximation of an electric conductivity distribution ([0002]—[0005]) within a three-dimensional anatomical structure of interest in the imaging zone ([0007]), 
wherein the determining comprises:
acquiring a first set of dimensional magnetic resonance data
wherein n = 1 or n = 2, using the pulse sequence commands, the first set ([0056]) comprising at least one of the following:
2-dimensional magnetic resonance data of a first plane or 1-dimensional magnetic resonance data of a first line intersecting the anatomical structure of interest ([0007], the data set is three dimensional which implies 2 and 1 dimensions intersecting; the anatomical structure is brain liquid, or nerve cells, [0008]);                                   
Hartlep does not explicitly teach 
“reconstructing a dimensional phase distribution  using
the (3-n)-dimensional magnetic resonance data;
calculating a (3-n)-dimensional electric conductivity distribution
using spatial derivatives within the (3-n) dimensions and applying to the (3-n)-dimensional electric conductivity distribution a scaling factor compensating for the relative reduction of dimensions by n”.
Sinkus, however, teaches 


reconstructing a dimensional phase distribution (column 4, lines 1—15; column 2, lines 10—30) using
the (3-n)-dimensional magnetic resonance data (column 2, lines 20—30);
calculating a (3-n)-dimensional electric conductivity distribution using spatial derivatives within the (3-n) dimensions and applying to the (3-n)-dimensional electric conductivity distribution a scaling factor compensating for the relative reduction of dimensions by n (claim 1, the spatial derivative is calculated, and the amount of phase direction is extrapolated from this—i.e., results are “scaled” from the spatial derivative; claim 11—the phase of the scaling is done in three dimension n =3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “phase distribution and spatial derivatives” as taught by Sinus in the system of Hartlep.
The justification for this modification would be to create a non-invasive imaging modality that can use longitudinal waves to detect tissue abnormalities, i.e., tumors, etc (ABSTRACT, Sinkus). 
Regarding claim 14

The method of claim 14 is matched by the operation of the apparatus as 
set forth in claim 1.


	Regarding claim 3
	Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 1, 
Hartlep applied to claim 3 further teaches 
wherein the determining of the approximation  of the electric conductivity distribution is repeated for a second and a third line intersecting the first line in a common point within the anatomical structure of interest ([0007] & [0056], the three dimension conductivity distribution is the second and third intersecting lines and common point).
Regarding claim 4
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 3, 
Hartlep applied to claim 4 further teaches 
wherein the first, second and third line extend perpendicularly relative to each other ([0007] & [0056], the three dimensions extend perpendicularly to each other—x, y, z).
Regarding claim 5
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 1, 
Hartlep applied to claim 5 further teaches 

wherein the determination of the approximation  of the electric conductivity distribution is repeated for a second plane intersecting the first plane within the anatomical structure of interest ([0056], the second plane intersects a first plane—implied in three dimensions).
Regarding claim 6
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 5, 
Hartlep applied to claim 6 further teaches 
wherein the second plane extends perpendicularly relative to the first plane ([0056], in three dimensions second and first plane are perpendicular.).
Regarding claim 7
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 6, 
Hartlep applied to claim 7 further teaches 
wherein the determination of the approximation  of the electric conductivity distribution is repeated for a third plane intersecting the first and second plane in a 
common point within the anatomical structure of interest (the electrical conductivity approximation is applied to three dimensions—i.e., a third plane).



Regarding claim 8
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of
claim 7, 
Hartlep applied to claim 8 further teaches 
wherein the third plane extends perpendicularly relative to the first and second plane (the electrical conductivity approximation is applied to three dimensions—i.e., a third plane).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1) in view of Vilsmeier (US 2017/0239493 A1).   
Regarding claim 2

	Hartlep in view of Sinkus teach the magnetic resonance imaging system of claim 1,
Although strongly implied, Hartlep in view of Sinkus do not explicitly teach 
“wherein the scaling factor is determined assuming that within the three-dimensional anatomical structure of interest each of the three dimensions contributes equally to the electric conductivity distribution to be approximated”.
Vilsmeier, however, teaches 
wherein the scaling factor is determined assuming that within the three-dimensional anatomical structure of interest each of the three dimensions 

contributes equally to the electric conductivity distribution to be approximated ([0008], the scaling is applied to the entire image, [0011]—the entire anatomical structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “anatomical scaling facility” as taught by Vilsmeier in the system of Hartlep in view of Sinkus.
The justification for this modification would be to describe the movement in space and time of an anatomical body part which is subject to a vital movement such as respiratory movement ([0006], Vilsmeier).	
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1) in view of Katscher et al. (US 2016/0061921 A1). 
Regarding claim 9
Hartlep in view of Sinkus teach the magnetic resonance imaging system  of claim 1, 
Although strongly implied, Hartlep in view of Sinkus do not explicitly teach 
“wherein the determination of the approximation  of the electric conductivity distribution is repeated for a fourth line intersecting the first plane within the anatomical structure of interest”.
Katscher, however, teaches 

wherein the determination of the approximation  of the electric conductivity distribution ([0002]—[0003] & [0006]) is repeated for a fourth line intersecting the first plane within the anatomical structure of interest ([0046], the fourth line is any line drawn parallel to one of the three dimensions x, y and z and going through the origin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fourth line intersecting the anatomical structure of interest” as taught by Katscher in the system of  Hartlep in view of Sinkus.
The justification for this modification would be to create a three-dimensional visualization of MRI data ([0046], Katscher).
Regarding claim 10
Hartlep in view of Sinkus in view of Katscher teach the magnetic resonance imaging system  of claim 9, 
Katscher applied to claim 10 further teaches 
wherein the fourth line extends perpendicularly relative to the first plane ([0046], the fourth line is any line drawn parallel to one of the three dimensions x, y and z and going through the origin).



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1) in view of Ritter (US 2007/0285092 A1). 
Regarding claim 11
Hartlep in view of Sinkus  teach the magnetic resonance imaging system of claim 1, 
Hartlep in view of Sinkus  do not explicitly teach 
“wherein the first set of (3-n)-dimensional magnetic resonance data  is an averaged set of (3-n)-dimensional magnetic resonance data resulting from 
averaging over a plurality of second sets of (3-n)-dimensional magnetic resonance data acquired using the pulse sequence commands”.
Ritter, however, teaches 
wherein the first set of (3-n)-dimensional magnetic resonance data  is an averaged set of (3-n)-dimensional magnetic resonance data resulting from 
averaging over a plurality of second sets of (3-n)-dimensional magnetic resonance data acquired using the pulse sequence commands (ABSTRACT, three dimensional space data are averaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged three-dimensional data” as taught by Ritter in the system of Hartlep in view of Sinkus.   


	The justification for this modification would be to averaged MR data so that the final image would have a better signal-to-noise ratio ([0006]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1) in view of Ko et al. (US 2012/0274783 A1).  
Regarding claim 12
Hartlep in view of Sinkus in view of Ritter teach the magnetic resonance imaging system of claim 11, 
Hartlep in view of Sinkus in view of Ritter do not explicitly teach 
“wherein each of the second sets of (3-n)-dimensional magnetic resonance data is checked for artifacts and only second sets data determined to be free of artifacts are used for the averaging”.
Ko, however, teaches 
wherein each of the second sets of (3-n)-dimensional magnetic resonance data is checked for artifacts and only second sets data determined to be free of artifacts are used for the averaging ([0039]—[0040], the B-scans are average with artifact-free data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “averaged artifact-free data” as taught by Ko in the system of Hartlep in view of Sinkus in view of Ritter.

The justification for this modification would be to create the sharpest 3-D image possible. 
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katscher et al. (US 2016/0061921 A1) in view of Hartlep et al. (US 2006/0149217 A1)  in view of Sinkus et al. (US 6,486,669 B1).  
Regarding claim 15
Katscher discloses 
A computer program product ([0005] & [0038]—[0039]) comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a processor ([0040]) controlling to control a magnetic resonance imaging system using pulse sequence commands (FIG. 4, [0052]),                                   
wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire magnetic resonance data from an imaging zone (FIG. 2, Ref 208, [0062]),
wherein an execution of the machine executable instructions causes the processor to control the magnetic resonance imaging system  to determine an 
approximation of an electric conductivity distribution ([0012])
	Katscher does not explicitly teach 



“within a three-dimensional anatomical structure of interest in the imaging zone, 
wherein the determining comprises:
acquiring a first set of (3-n)-dimensional magnetic resonance data (I'M)
using the pulse sequence commands, the first set comprising at least one of the following:
2-dimensional magnetic resonance data of a first plane or 1-dimensional magnetic resonance data of a first line intersecting the anatomical structure of interest;
reconstructing a (3-n)-dimensional phase distribution 
wherein n = 1 or n = 2, using the (3-n)-dimensional magnetic resonance data; 
calculating a (3-n)-dimensional electric conductivity distribution using
spatial derivatives within the (3-n) dimensions and applying to the (3-n)-dimensional electric conductivity distribution a scaling factor compensating for the relative reduction of dimensions by n”.
Hartel, however, teaches 
within a three-dimensional anatomical structure of interest in the imaging zone ([0007]—[0008]) 
wherein the determining comprises:

acquiring a first set of (3-n)-dimensional magnetic resonance data ([0010]—[0015])
using the pulse sequence commands, the first set comprising at least one of the following:
2-dimensional magnetic resonance data of a first plane or 1-dimensional magnetic resonance data of a first line intersecting the anatomical structure of interest ([0010]—[0015], if the data is three-dimensional, that implies 1 and two dimensional as well);
Katscher in view of Hartlep do not explicitly teach 
“reconstructing a (3-n)-dimensional phase distribution 
wherein n = 1 or n = 2, using the (3-n)-dimensional magnetic resonance data; 
calculating a (3-n)-dimensional electric conductivity distribution using
spatial derivatives within the (3-n) dimensions and applying to the (3-n)-dimensional electric conductivity distribution a scaling factor compensating for the relative reduction of dimensions by n.” 
Sinkus, however, teaches 
reconstructing a (3-n)-dimensional phase distribution (column 4, lines 1—15; column 2, lines 10—30)


wherein n = 1 or n = 2, using the (3-n)-dimensional magnetic resonance data (three-dimensional data implied 1 and two dimensions); 
calculating a (3-n)-dimensional electric conductivity distribution using
spatial derivatives within the (3-n) dimensions and applying to the (3-n)-dimensional electric conductivity distribution a scaling factor compensating for the relative reduction of dimensions by n (claim 1, the spatial derivative is calculated, and the amount of phase direction is extrapolated from this—i.e., results are “scaled” from the spatial derivative; claim 11—the phase of the scaling is done in three dimension n =3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “three-dimensional data” of Hartletp as well as the “spatial derivatives/scaling factor” as taught by Sinkus in the product of Katscher.
The justification for this modification would be to create a 3-dimensional imaging facility that offers a non-invasive imaging modality that can use longitudinal waves to detect tissue abnormalities, i.e., tumors, etc (ABSTRACT, Sinkus). 
Allowable Subject Matter



Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“wherein for each of the second sets of (3-n)-dimensional magnetic resonance data a position of the anatomical structure of interest is determined, in case the position of the anatomical structure of interest for one of the second sets is determined to be displaced relative to a reference position, one of the following is executed: the respective second set is discarded or the respective second set is registered with a reference set of (3-n)-dimensional magnetic resonance data representing the reference position of the anatomical structure of interest”.

In conjunction with the rest of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/Frederick Wenderoth/ 
Examiner, Art Unit 2852